UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 5, 2013 GAMCO INVESTORS, INC. (Exact name of registrant as specified in its charter) New York 1-14761 13-4007862 (State or otherjurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Corporate Center, Rye, NY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (914) 921-3700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On February 5, 2013, GAMCO Investors, Inc.’s Board of Directors declared a quarterlydividend of $0.05 per share to all of its Class A and Class B shareholders, payable onMarch 26, 2013 to shareholders of record onMarch 12, 2013. In addition, the Board of Directors authorized the repurchase of up to an additional 500,000 shares of its Class A Common Stock at such times, prices and amounts to be determined by the company.After this additional authorization, there are 652,443 shares authorized and available for repurchase under GAMCO’s stock repurchase program.Since our 1999 IPO in which we sold six million shares at a price of $17.50 per share, we have returned $773.7 million to our shareholders through dividends and stock repurchases.We have repurchased 8.5 million shares at an average price of $41.65 per share for an investment of $353.3 million and paid cumulative dividends of $420.4 million or $16.30 per share. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GAMCO Investors, Inc. By: /s/ Robert S. Zuccaro Robert S. Zuccaro Executive Vice-President and Chief Financial Officer Date: February 5, 2013
